o Oo NN BNO OH BF BW NR Oe

BS Bw BHO BRO BRD RD ORD me mee
nH Ww F&F WD WN SK§ OF 0 DOD IT DB A S&P W HPO | OC

 

Case 2:20-cv-00464-SAB ECF No. 10

JOHN D. MUNDING
MUNDING, P.S.

309 E Farwell Rd, Ste 310
Spokane, WA 99218-1152
John@mundinglaw.com
(509) 624-6464

Attorney for Perkins Coie, LLP

filed 03/17/21

PagelD.75 Page 1of3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

In Re:
JUN DAM, individually and on behalf of all
others similarly situated,

Plaintiff,
VS.

PERKINS COIE LLP, a Washington limited
liability partnership; PERKINS COIE 1,
P.C., a Washington corporation registered in
California, PERKINS COIE CALIFORNIA,
P.C., a California corporation, PERKINS
COIE CALIFORNIA II, P.C. a California
corporation; and LOWELL NESS,
individually

Defendants.

 

 

No. 20-cv-00464-SAB

NOTICE OF APPEARANCE OF
CO-COUNSEL JOHN D.
MUNDING AND MUNDING, P.S.
ON BEHALF OF DEFENDANTS
PERKINS COIE, LLP AND
LOWELL NESS

PLEASE TAKE NOTICE that John D. Munding, of Munding, P.S., hereby

appears in the above captioned action on behalf of defendants Perkins Coie LLP and

NOTICE OF APPEARANCE - 1

MUNDING, P.S.
309 E FARWELL RD, SUITE 310
SPOKANE, WA 99218-1152
(509) 624-6464

 
sa Nn UO FP Ww LO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:20-cv-00464-SAB ECF No. 10 filed 03/17/21 PagelD.76 Page 2 of 3

Lowell Ness as co-counsel for defendants with counsel of record of the law firm of

 

 

Byrnes, Keller, Cromwell, LLP.

The undersigned counsel is licensed and admitted to practice law before this
Court. You are requested and directed to serve all future pleadings or papers, except
original process, upon the following attorney at the address indicated and/or utilizing
the Court’s ECF / PACER electronic service system upon the undersigned at:

John D. Munding
Munding, P.S.
309 E Farwell Rd, Ste 310
Spokane, WA 99218-1152
John@Mundinglaw.com
DATED this 17th day of March, 2021.
MUNDING, P:S.
/s/ John D. Munding, Attorney
JOHN D. MUNDING, WSBA # 21734
Co-Counsel for Defendant Perkins Coie
LLP
MUNDING, P.S.
NOTICE OF APPEARANCE - 2 309 E FARWELL RD, SUITE 310

SPOKANE, WA 99218-1152
(509) 624-6464

 
SN DN nH SFP WY LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:20-cv-00464-SAB ECFNo. 10 filed 03/17/21 PagelD.77 Page 3 of 3

CERTIFICATE OF SERVICE

I, John D. Munding, attorney and employee of Munding, P.S., hereby certify
that on March 17, 2021, a copy of the forgoing Notice of Appearance was filed
electronically. Notice of this filing will be sent to all parties, including Plaintiff's
counsel, through the Court’s Electronic Case Filing System. Parties may access this
filing through the Court’s ECF system.

/s/ John D. Munding
John D. Munding, WSBA#21734

 
